Citation Nr: 1449825	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Edward Daniels, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for a low back disorder and denied reopening a claim for service connection for a nervous condition, now claimed as depression.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in Washington, D.C.  A copy of the hearing transcript is of record.  During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran has been diagnosed with degenerative changes of the lumbar spine, a chronic condition, and has provided credible statements of continuous symptomatology since service.


CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Low back disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

In this case, VA records dated May 2006 include x-ray findings of small anterior spurs in the lumbar spine, indicative of arthritis.  Additional x-rays in November 2008 reflect mild to moderate degenerative changes in the lumbar spine.  Therefore, a current chronic disability, arthritis, has been established.

In addition, during VA examinations in October 1997 and November 1997, the Veteran reporting injuring his back in service and having back pain since that time.  His statements regarding the circumstances of his injury, namely lifting heavy objects in service, and ongoing problems since that time, are generally consistent with his recent Board hearing testimony and with his overall duties in service as a field wireman.  Moreover, these 1997 statements relating back pain to service were not made in the context of a service connection claim for the back.  Indeed, this claim was not filed until about 12 years later.  Treatment records dated after 1997 reflect ongoing complaints.  In light of these facts, the Board finds these essentially spontaneous statements regarding continuous back pain since service to be credible.

The Veteran's service treatment records are not available for review.  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the U.S. Court of Appeals (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Nevertheless, given the current diagnosis of a chronic disability and credible statements regarding continuous symptomatology since service, the Board finds that the overall weight of the evidence supports an award of service connection for degenerative changes of the lumbar spine.


ORDER

Entitlement to service connection for degenerative changes of the lumbar spine is granted.


REMAND

While the Veteran's service treatment records are unavailable for review, attempts should be made to obtain his service personnel records, as they may contain additional evidence relevant to his claim.  A decision as to whether new and material evidence has been received to reopen the claim is deferred, pending the outcome of this development.  See 38 C.F.R. § 3.156(c) (At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA with reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence)).  

The Veteran testified at his September 2014 Board hearing that he had sought a compassionate reassignment during service to avoid being stationed in Panama in order to stay close to his ill mother.  The Veteran also testified that his brother had died in a car accident while the Veteran was at basic training.  He was allowed to attend his brother's funeral, but his later request for reassignment had been denied.  He submitted a copy of the June 1974 request, as well as personnel records which show that he was sent to Panama.  He testified that he experienced stress and sadness during service as a result of these events.  

The Veteran has provided evidence indicating he experienced events in service which led to symptoms of an acquired psychiatric disorder.  Recent VA treatment records reflect a diagnosis of major depression.  Therefore, he should be afforded a VA examination to determine the relationship, if any, between his current condition and the events and symptoms he experienced in service.  See 38 U.S.C.A. § 5103(g).

The Veteran's most recent VA treatment records should also be obtained and associated with the file, as well as any available National Guard records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service personnel records associated with his service from June 1972 to July 1975.  All efforts to obtain these records, including negative responses to requests for the records, must be documented in the claims file.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records and personnel records associated with his National Guard service subsequent to July 1975.  All efforts to obtain these records, including negative responses to requests for the records, must be documented in the claims file.

3.  Make arrangements to obtain the Veteran's updated VA treatment records, specifically those records dated from September 2012 through the present.

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has a current acquired psychiatric disability that was incurred in or is otherwise related to his active service.

The following considerations will govern the examination: 

a. The claims folder and a copy of this remand must be available to the examiner for review in conjunction with the examination. The examiner must take a complete history from the Veteran. All appropriate tests and studies should be accomplished.

b. The examiner is advised of the following:

* Service treatment records are unavailable for review.  However, a June 1974 statement and available personnel records demonstrate that the Veteran's brother died during service, and that the Veteran's request for reassignment to stay close to his ill mother was denied.

* Two separate VA examinations in October 1997 noted the Veteran was anxious and acting depressed.

* A November 1997 VA examination diagnosed schizophrenia and dysthymic disorder.

* A May 1998 VA examination diagnosed dysthymia and a psychotic disorder.  The Veteran reported that he had felt this way for over 2 years, but could not actually recall a significant period of time when he felt "OK."

* VA treatment records show diagnoses and treatment for major depression from 2003.

* The Veteran testified at a September 2014 Board hearing that he experienced stress and sadness during service as a result of his brother's death and as a result of a denied request for reassignment to stay close to his ill mother.

c. After a review of the examination findings and the all other evidence of record, the examiner must answer the following questions:

What are the currently diagnosed psychiatric conditions?

Is it at least as likely as not (50% or greater probability) that any current psychiatric condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include reported symptoms of stress and sadness associated with the death of the Veteran's brother and/or the denial of his request to stay close to his ill mother?

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Then, readjudicate the claim on appeal.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


